PER CURIAM.
Appellant, defendant below, files this appeal from an order of the court below denying his Motion to Vacate and Set Aside Judgment and Sentence brought under Florida Criminal Procedure Rule 1.850, 33 F.S.A.
Appellant was informed against for the crime of robbery. He plead guilty to the information while being represented by privately retained counsel. From the record it is shown that appellant was well aware of the charge against him and the consequences of his plea of guilty.
We have carefully considered the arguments propounded by appellant and find them to be without merit. Finding no error on the record we therefore affirm the ruling of the trial court denying his Motion to Vacate and Set Aside Judgment and Sentence. See Thomas v. State, Fla.App.1967, 201 So.2d 834.
Affirmed.
LILES, C. J., and ALLEN and HOB-SON, JJ., concur.